Citation Nr: 1740507	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for peripheral neuropathy of the right lower extremity prior to November 15, 2014, and in excess of 10 percent from that date.  

2.  Entitlement to an initial compensable rating for peripheral neuropathy of the left lower extremity prior to November 15, 2014, and in excess of 10 percent from that date.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge during an April 2017 videoconference hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 15, 2014, the Veteran's peripheral neuropathy of the right and left lower extremities most closely approximated mild paralysis of the sciatic nerves bilaterally, with pain on use of his bilateral feet. 

2.  From November 15, 2014, the Veteran's peripheral neuropathy of the right and left lower extremities most closely approximates moderate paralysis of the sciatic nerves bilaterally, with constant pain and loss of strength or motor deficits.



CONCLUSIONS OF LAW

1.  Prior to November 15, 2014, the criteria for separate 10 percent ratings for peripheral neuropathy of the right and left lower extremities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2016).

2.  From November 15, 2014, the criteria for separate 20 percent ratings for peripheral neuropathy of the right and left lower extremities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran contends that his service-connected peripheral neuropathy of the lower extremities has become worse since his November 2014 VA examination.  

The Veteran's peripheral neuropathy in each lower extremity is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124 a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id. 

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  To this end, the Board observes that the Veteran's peripheral neuropathy of the lower extremities is appropriately rated under Diagnostic Code 8520 (sciatic nerve, paralysis of), as examination and treatment records document incomplete paralysis of sciatic nerve function.  As will be explained below, the medical evidence shows that the Veteran's peripheral neuropathy of the right and left lower extremities consists primarily of numbness, tingling, and pain in the bilateral feet.  The Board therefore concludes that Diagnostic Code 8520 is most appropriate for the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.

During the Veteran's December 2008 VA examination for diabetes mellitus, the VA examiner noted that the Veteran had chronic lower extremity pain since 2000.  The Veteran reported pain in his bilateral feet and shins.  The pain was sharp and burning.  The VA examiner found that the pain was moderate in severity

During a September 2010 neurophysiology appointment, the Veteran complained of tingling numbness in his right lower extremity.  An electromyogram (EMG) of the right lower extremity was performed and revealed decreased sensory nerve action potential (SNAP) amplitude of the right distal sural nerve.  Nerve conduction velocity (NCV) was slow in the right ulnar sensory and motor nerves.  The physician opined that the findings were compatible with right neuropathy.

During a November 2010 VA prosthetics appointment, the VA physician noted that the Veteran had neuropathic pain in his right foot.  The physician issued a pair of shoe inserts.

In July 2011, the Veteran underwent a VA examination for his peripheral nerves.  The examiner reviewed the Veteran's VA claims file.  The Veteran was diagnosed with distal sensory neuropathy in his lower extremities.  The Veteran reported sharp tingling of his feet for the past four years and that the sensation felt like pins and needles.  He stated that the soles of his feet were painful and that he had difficulty walking.  Sensory evaluation revealed an impairment of the bilateral peroneal nerves.  Motor examination revealed normal results.  Muscle tone was normal.  No atrophy was noted.  The VA examiner opined that the Veteran's neuropathy was most likely caused by his service-connected diabetes as diabetes is a well-known cause of neuropathy.

During an October 2011 foot care appointment, x-rays were taken of the Veteran's feet due to his ongoing chronic pain.  Neuroma and neuritis were found in the second inner metatarsal area.  Calcaneal spurring and hallux limitus was found in his bilateral feet.  Also, there was a mild hammertoe deformity of his second, third, fourth, and fifth toes of his bilateral feet.  The physician opined that all of the above abnormalities caused the Veteran's chronic pain in his bilateral feet.  Supportive care and neuropathy medicines were prescribed.  

In a June 2014 foot care appointment, the Veteran reported right foot pain.  Neuroma tenderness of the right foot was noted.  X-ray revealed neuroma/neuritis of the right second inner metatarsal area.  The physician administered a neuroma injection for pain.  

During the Veteran's November 2014 VA examination, the examiner completed a Disability Benefits Questionnaire (DBQ) for sensory-motor peripheral neuropathy.  The examiner reviewed the Veteran's VA claims file.  The Veteran was diagnosed with bilateral peripheral neuropathy in his lower extremities.  The Veteran stated that he had experienced sharp pain in his toes and feet since 2008.  The examiner found that the Veteran's moderate intermittent pain in both of his lower extremities was attributable to diabetic peripheral neuropathy.  Also, the Veteran had bilateral pain in his ankles around the Achilles tendons.  Numbness was not reported.  Incomplete paralysis of the sciatic nerve was noted.  A September 2010 EMG of the right lower extremity revealed decreased SNAP of the right sural nerve.  The examiner opined that there was no functional impact as the findings were sensory and there was no motor component.  

The Veteran testified at the April 2017 Board hearing that his lower extremity pain had been much worse since his November 2014 VA examination.  The pain was manifested by intense tingling that prevented him from sleeping most nights.  The Veteran reported that the sharp pain prevented him from driving or walking for long periods of time.  He stated that his feet began to regularly fall asleep since 2014.  The Veteran asserted that his pain and symptoms were consistent from 2009 to 2014, but that he has been experiencing much more pain since 2014.  

As previously explained, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  After considering the totality of the evidence, the Board finds that prior to November 15, 2014, the Veteran's peripheral neuropathy of the right and left lower extremities more closely approximated the criteria for higher 10 percent ratings, respectively, based on findings consistent with mild peripheral paralysis of the sciatic nerve, with sensory disturbances and pain on use.  Prior to November 15, 2014, the Veteran's peripheral neuropathy of the lower extremities were described as mild, and the competent evidence demonstrated bilateral organic changes including sensory disturbances and intermittent pain.  Therefore, the Board finds that the Veteran's peripheral neuropathy of the lower extremities more nearly approximated mild incomplete paralysis of the bilateral sciatic nerves during the period prior to November 15, 2014.  

The Board finds that from November 15, 2014, the Veteran's peripheral neuropathy of the right and left lower extremities more closely approximated the criteria for higher 20 percent ratings, respectively, based on findings consistent with moderate peripheral paralysis of the sciatic nerve, with demonstrated loss of reflexes, sensory disturbances, and constant pain.  Based upon the Veteran's hearing testimony of increased pain and motor deficits, and resolving reasonable doubt in the Veteran's favor, the Board finds that right and left peripheral neuropathy more nearly approximated moderate incomplete paralysis of the bilateral sciatic nerve during the period from November 15, 2014.  

Accordingly, an increased 10 percent rating is assigned for left and right peripheral neuropathy of the lower extremities prior to November 15, 2014 and an increased 20 percent rating is assigned for left and right peripheral neuropathy of the lower extremities from November 15, 2014.

Prior to November 15, 2014, the Board finds that a rating in excess of 10 percent for peripheral neuropathy of each lower extremity are not warranted under Diagnostic Codes 8520, 8620, or 8720, as the symptoms of peripheral neuropathy of the lower extremities do not more nearly approximate moderate incomplete paralysis.  In this regard, the preponderance of the evidence does not show objective findings of decreased muscle strength or motor deficits, and examiners consistently described the condition as no more than mild.

The Board finds that ratings in excess of 20 percent for peripheral neuropathy of each lower extremity are not warranted under Diagnostic Codes 8520, 8620, or 8720, as the symptoms of peripheral neuropathy of the lower extremities do not more nearly approximate moderately severe incomplete paralysis.  In this regard, the preponderance of the evidence does not show objective findings of muscle atrophy, decreased muscle strength, or motor deficits, the NCV and EMG tests showed no more than moderate impairment, and examiners consistently described the condition as no more than mild.  There are also no findings of impairment of any other peripheral nerves of the lower extremities of such severity as to warrant ratings in excess of these ratings under any other diagnostic codes.  Even higher ratings are not warranted as the findings are not consistent with severe incomplete paralysis of the sciatic nerve, and complete paralysis is not shown. 

In sum, an increased 10 percent rating is assigned for left and right peripheral neuropathy of the lower extremities prior to November 15, 2014 and an increased 20 percent rating is assigned for left and right peripheral neuropathy of the lower extremities from November 15, 2014.  The preponderance of the evidence is against a rating in excess of 10 percent prior to November 15, 2014 and even higher ratings in excess of 20 percent for the left or right lower extremity from November 15, 2014.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the Veteran's bilateral peripheral neuropathy of the lower extremities is manifested by pain, decreased sensation, decreased reflexes, and the Veteran reported some functional impairment.  The criteria pertaining to nerve impairment allow for broad discretion in reviewing factors affecting functioning of the extremities, and higher disability ratings exist, which contemplate a greater level of disability than that shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, supra.  Consequently, referral for extraschedular consideration is not warranted.







(Continued on the next page)

ORDER

Prior to November 15, 2014, entitlement to a 10 percent disability rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

From November 15, 2014, entitlement to a 20 percent disability rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to November 15, 2014, entitlement to a 10 percent disability rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

From November 15, 2014, entitlement to a 20 percent disability rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


